Order entered February 21, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01064-CV

                        LETERRENCE T. JACKSON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. CV-1800435-V

                                         ORDER
      Before the Court is appellant’s February 20, 2019 motion for extension of time to file a

brief. We GRANT the motion and extend the time to March 22, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE